Citation Nr: 0521433	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disability 
other than fractures of the left second and third 
metatarsals.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for a left foot condition and continued a noncompensable 
evaluation assigned to the service-connected residuals of a 
fracture of the left second and third metatarsals.

While the issue of entitlement to an increased (compensable) 
rating for residuals of a fracture of the left second and 
third metatarsals was developed for appellate review 
following an August 2003 rating action, in his substantive 
appeal, received by the RO in April 2004, the veteran 
indicated that he did not want to pursue the rating issue on 
appeal.  Consequently, this issue has been withdrawn and is 
not before the Board for appellate consideration.  38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2004).


FINDING OF FACT

The veteran does not have a left foot disorder other than the 
residuals of fractures of the left second and third 
metatarsals. 


CONCLUSION OF LAW

The veteran does not have a left foot disorder other than 
fractures of the left second and third metatarsals that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends in written statements to the RO that he 
that he currently has a left foot disorder other than the 
service-connected residuals of a fracture of the left second 
and third metatarsals which had its onset during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection to cases where disease or injury has resulted in a 
disability.  See 38 U.S.C.A. § 1131.  Hence, in the absence 
of proof of a present disability, service connection may not 
be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Service medical records reflect that during service in early 
June 1963, the veteran sustained fractures to the second and 
third metatarsals of the left foot.  He was placed in a short 
cast.  In September 1963, the veteran complained of having 
some tenderness and swelling of the left medial malleolus 
with mild discomfort with walking.  There was "no trauma, 
strain, or twisting."  An impression of mild sprain was 
entered.  When seen in the orthopedic clinic in mid-January 
1964, the left foot was noted to have looked good on X-ray 
and clinical evaluation.  There was no tenderness.  The 
veteran related that he had some pain when the weather 
changed or when he walked extensively.  The examiner noted 
that the veteran's problem was minimal and that he should 
make a complete recovery.  The examiner indicated that X-rays 
of the left foot showed complete healing of the fracture in 
good position.  A January 1964 discharge examination report 
reflects that the veteran's "feet" were found to have been 
normal.  In the notes section of the report, it was noted 
that the left foot was "normal" and that there was no 
limitation of motion or deformity.  It was also noted that 
the veteran had sustained a fracture through the shaft of the 
second and third metatarsals of the left foot in June 1963, 
and that it was well healed.  The examining physician 
indicated that although the veteran felt an occasional ache 
in the left foot, there was no incapacity.  

Post-service private and VA examination and treatment 
reports, dated from August 1982 to February 2003, are silent 
for any complaints, findings, or treatment of a left foot 
disorder other than the service-connected residuals of a 
fracture of the second and third left metatarsals.  Indeed, 
during a February 2003 evaluation conducted for VA, 
examination of the left foot was unremarkable with the 
exception of some atrophy of the musculature on the dorsal 
surface of the left foot.  X-rays of the left foot revealed 
essentially a normal foot, except for some deformity with 
thickening of the cortex of the midshaft of the second and 
third metatarsals attributed to old healed fractures.  There 
was no other acute fracture or bony deformity noted.  The 
examiner noted that there was no change in the diagnosis of a 
fracture of the left second and third metatarsals.  No other 
disability was diagnosed.  

The Board finds that service connection for a left foot 
disorder other than the service-connected residuals of a 
fracture of the left second and third metatarsals is not 
warranted.  The Board is aware that the veteran's service 
medical records reflect the veteran sustained a fracture of 
the second and third metatarsals of the left foot; however, 
the salient point to be made is that both the service medical 
records and the post-service VA medical evidence of record 
reflects that the veteran does not currently experience a 
left foot disability which is separate from the service-
connected residuals of a fracture of the left second and 
third metatarsals.  

The appellant contends that he suffers from a left foot 
disorder other than the service-connected second and third 
metatarsal disability.  However, where the determinative 
issue involves causation or a medical diagnosis, the 
veteran's opinion does not suffice because he is not a 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For the above-cited reason-that a 
disability has not been found-the claim for service 
connection for a left foot disorder other than the service-
connected residuals of a fracture of the left second and 
third metatarsals must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in May 2004, an 
August 2003 rating decision, and an April 2004 statement of 
the case of the evidence needed to substantiate the claim of 
entitlement to service connection for a left foot disorder 
and of the obligations of VA and the veteran with respect to 
producing that evidence.  In particular, the May 2004 letter 
informed the veteran that to substantiate the claim for 
service connection for a left foot disorder other than the 
service-connected residuals of a fracture of the left second 
and third metatarsals the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The letter advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  

Although the RO's May 2004 letter informing the veteran of 
the notice required by the VCAA was not provided until after 
the RO adjudicated his claim in August 2003, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires a remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Furthermore, in February 2003, the veteran was 
provided an examination in order to ascertain whether he has 
a left foot disorder.  None was found beyond what has already 
been service connected.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  This is especially so given that 
there is no clinical evidence reflecting that the veteran 
currently has a left foot disorder, other than the service-
connected fracture of the left second and third metatarsals.


ORDER

Service connection for a left foot disorder other than 
fractures of the left second and third metatarsals is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


